Name: Commission Regulation (EEC) No 3447/90 of 28 November 1990 on special conditions for the granting of private storage aid for sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: distributive trades;  animal product;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31990R3447Commission Regulation (EEC) No 3447/90 of 28 November 1990 on special conditions for the granting of private storage aid for sheepmeat and goatmeat Official Journal L 333 , 30/11/1990 P. 0046 - 0047 Finnish special edition: Chapter 3 Volume 35 P. 0161 Swedish special edition: Chapter 3 Volume 35 P. 0161 *****COMMISSION REGULATION ( EEC ) No 3447/90 of 28 November 1990 on special conditions for the granting of private storage aid for sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation ( EEC ) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ( 1 ), and in particular Article 7 ( 5 ) thereof, Whereas the provisions of Commission Regulation ( EEC ) No 3446/90 of 27 November 1990 laying down detailed rules for granting private storage aid for sheepmeat and goatmeat ( 2 ), should be followed in respect of the grant of private storage aid for sheepmeat; whereas it is appropriate to complete or to adapt these provisions; Whereas Article 3 of Council Regulation ( EEC ) No 2644/80 ( 3 ) provides that, if the market situation so requires, the period of storage may be curtailed or extended; whereas it is therefore appropriate that, in addition to the amounts of aid granted for a specific storage period, amounts to be added or reduced in the event of that period being extended or curtailed should also be fixed; Whereas foreseeable market conditions make it necessary to provide for flexible storage periods of between three and seven months; Whereas it is appropriate in order to ensure genuine tenders, to determine the minimum quantity which may be stored; Whereas, a security of ECU 120 per tonne seems appropriate to guarantee compliance with the obligations linked to private storage; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION : Article 1 Regulation ( EEC ) No 3446/90 shall apply subject to the provisions of this Regulation . Article 2 1 . Applications in the context of private storage aid shall be submitted to the intervention agencies listed in the Annex . 2 . In the context of a tendering procedure the period for which storage may be tendered is three months . However, the actual storage period shall be chosen by the storer . This period may extend from a minimum of three months to a maximum of seven months . However, if the storage period is greater than three months the aid shall be increased on a daily basis by ECU 1,2 per tonne per day . Article 3 The minimum quantity per contract shall be four tonnes expressed, as bone-in meat . Article 4 The security shall be ECU 120 per tonne . Article 5 This Regulation shall enter into force on 1 December 1990 . It shall apply to private storage opened as from that date . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 November 1990 . For the Commission Ray MAC SHARRY Member of the Commission ( 1 ) OJ No L 289, 7 . 10 . 1989, p . 1 . ( 2 ) See page 39 of this Official Journal . ( 3 ) OJ No L 275, 18 . 10 . 1980, p . 8 . ANEXO _ BILAG _ ANHANG _ ********* _ ANNEX _ ANNEXE _ ALLEGATO _ BIJLAGE _ ANEXO Direcciones de los organismos de intervencion _ Interventionsorganernes adresser _ Anschriften der Interventionsstellen _ *********** *** ********** *********** _ Addresses of the intervention agencies _ Adresses des organismes d'intervention _ Indirizzi degli organismi d'intervento _ Adressen van de interventiebureaus _ EndereÃ §os dos organismos de intervenÃ §ao 1.2.3BELGIQUE/BELGIE : Office belge de l'Ã ©conomie et de l'agriculture rue de TrÃ ¨ves 82 1040 Bruxelles Belgische Dienst voor Bedrijfs - leven en Landbouw Trierstraat 82 1040 Brussel 1.2,3 // TÃ ©l . 02 / 230 17 40, tÃ ©lex 24076 OBEA BRU B DANMARK : EF-Direktoratet // Frederiksborggade 18 // DK-1360 Koebenhavn K // Tlf . 01 92 70 00, telex 151 37 DK BUNDESREPUBLIK DEUTSCHLAND Bundesanstalt fuer landwirtschaftliche Marktordnung ( BALM ) Geschaeftsbereich 3 ( Fleisch und Fleischerzeugnisse ) Postfach 180 107 _ Adickesallee 40 D-6000 Frankfurt am Main 18 Tel . ( 06 9 ) 1 56 40 App . 713, Telex 04 11 56 ****** ********* *********** ****** ********* ********* ******* ******* ***** ESPANA : Servicio nacional de productos agrarios ( SENPA ) // c / Beneficencia 8 // 28003 Madrid // Tel . 222 29 61 // TÃ ©lex 23427 SENPA E FRANCE : OFIVAL // Tour Montparnasse // 33, avenue du Maine // 75755 Paris Cedex 15 // TÃ ©l . 45 38 84 00, tÃ ©lex 26 06 43 IRELAND : Department of Agriculture and Food // Agriculture House // Kildare Street // Dublin 2 // Tel . ( 01 ) 78 90 11, ext . 33 32 // Telex 4280 and 5118 ITALIA : Azienda di Stato per gli interventi nel mercato agricolo ( AIMA ) // via Palestro 81 // I-00100 Roma // Tel . 49 57 283 _ 49 59 261 // Telex 61 30 03 NEDERLAND : Voedselvoorzienings In - en Verkoopbureau // Ministerie van Landbouw, Natuurbeheer en Visserij // Postbus 960 // 6430 AZ Hoensbroek // Tel . ( 045 ) 23 83 83 // Telex 56396 PORTUGAL : INGA // Instituto Nacional de IntervenÃ §ao e Garantia Agricola // Rua Camilo Castelo Branco, 45 // P-1000 Lisboa UNITED KINGDOM : Intervention Board for Agricultural Produce // Fountain House // 2 Queens Walk // Reading RG1 7QW // Berkshire // Tel . ( 0734 ) 58 36 26 // Telex 848 302